DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments to the claims, specification, and drawings filed 11/17/2021 have been considered and entered.
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered.
	Regarding the 102/103 prior art rejection of independent claim 1, Applicant argued that primary reference Inan fails to disclose a controller to set a temperature for a set amount of time and to control the integrated sample-crusher . With regards to anticipation, the Examiner is in general agreement, and the 102 anticipatory rejection is withdrawn in accordance therewith. However, upon further consideration,  it is the Examiner’s position that a programmable temperature control would include programmable temperature control for a set temperature (such as heating to a final temperature) for a set amount of time (such as a specified number of minutes of programmed isothermal control) (see, for example, section  2.31.1 right column “The GC oven was programmed from -10°C (2 min isothermal) to 320°C at 8°C/min”), or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so include (further obviousness analysis follows). With regards to the control of the integrated sample-crusher, the Examiner emphasizes that Inan’s crushing chamber and pyrolysis chamber are one in the same (2.3.3 “crushed the sample within the pyrolysis chamber”), and that 
only ordinary skill in the art is required to automate control over the sample crusher. Furthermore,  in an analogous art and pertinent to solving a similar problem Anschutz teaches a controller (fig. 1, computer 48) configured to control a heating element (fig. 1, heater 40) to a set temperature for a set amount of time, wherein the controller (fig. 1, computer 48) is configured to 
Regarding claim 2, Applicant argued that the amendment to include crushing a second separate sample with the integrated over the rejection. However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d - 164 7 (1987), see MPEP 2144(II). In the present case, Inan’s system is capable of being utilized for additional samples (see data tables and charts showing more than a single sample measurement), and, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reuse Inan’s system on another rock sample for the commonsense advantage of reducing equipment costs versus a new system for each rock sample.
See present rejections for further details.
The Applicant has asked for an interview in the response dated 11/17/2021.  However, since the Applicant has not yet had a chance to review the rejections and arguments set forth in this action, it is the Examiner’s position that an interview would not advance prosecution prior to said review. Applicant is welcome to an interview with the AFCP, and the Examiner suggests said pilot program for the—as best understood—allowable subject matter of dependent claim 6. 
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s) 102 (heating element), 104 (controller) need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required.
The drawing(s) is/are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sensor” (at least claim 1; a labeled sensor box within instrumentation 172 is suggested must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being as being incomplete for omitting essential elements, such omission amounting to a gap between the elements and/or incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01.  
Regarding claim 6, 
 the omitted structural elements are the means for re/heating, the means for (detecting) recovering hydrocarbons associated with the controller configuration, and, to the best understanding of the Examiner, the omitted structural elements are the relationship between the controller configuration to re/heat and the heating element, the relationship between the controller configuration for determining based on recovered hydrocarbon and the sensor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over obvious over Applicant previously cited Inan (Gaseous hydrocarbons generated during pyrolysis of petroleum source rocks using unconventional grain-size: implications for natural composition; hereafter “Inan”) in view of newly cited Anschutz et al (US 20090306898 A1; hereafter “Anschutz”).
Regarding independent claim 1,
 
 Inan discloses a system (pyrolysis/thermovaporisation instrument with on-line crushing system) (the Examiner notes that none of the structures have a corresponding figure, and that the details of the instrument are pulled from throughout the NPL of Inan; additional obviousness analysis thereof follows) comprising: 
an integrated sample-crusher and thermo-vaporization chamber (chamber for crushing and thermo-vaporization/pyrolysis) (2.3.3 “crushed the sample within the pyrolysis chamber”) configured to retain a hydrocarbon rock sample (hydrocarbon source rock samples; see exemplary samples in Table 1; page 1410, right column “hydrocarbons from
 source rock”; Title “Gaseous hydrocarbons generated during pyrolysis of petroleum source rocks using unconventional grain-size: implications for natural gas composition”; page 1416 left column, third paragraph; page 1416 right column, first paragraph instrument with on-line crushing system; caption of Table 4 on page 1416 “thermovaporisation-GC analyses (crushing the samples after routine pyrolysis within the pyrolysis chamber)"); 
a heating element (heating element for pyrolysis/thermo-vaporization) configured to heat the integrated sample-crusher and thermo-vaporization chamber (chamber for crushing and thermo-vaporization/pyrolysis); 
a controller (programmed heating control means) configured to control the heating element (heating element for pyrolysis/thermo-vaporization) to a set temperature (page 1411, right column of section 2.3.1 “sample was pyrolyzed using
 programmed heating from 300 to 600 °C at 50 °C/min”) for an amount of time; and
a sensor (gas chromatography with detector) configured to detect hydrocarbons released within the integrated sample-crusher and thermo-vaporization chamber (chamber for crushing and thermo-vaporization/pyrolysis)  (page 1411 Section 2.3.1 “During pyrolysis a constant flow of helium (50 ml/min) was maintained in order to transport all pyrolysis products to an outside cold trap. At the completion of pyrolysis, the cold-trap was cryogenically heated up to 300 C and products were swept into and separated by on-line gas chromatography. An HP-1 column (25 m length, 0.32 mm id, and 0.5 μm film thickness) connected to a flame ionization detector was used with helium as carrier gas. The GC oven was programmed from -10 C (2 min isothermal) to 320 C at 8 C/min. Quantification was performed using n-butane as an external standard”; Section 2.3.3. discusses the embodiment for pyrolysis followed by crushing and thermovaporisation; see also table and plot measurements).  
The Examiner notes with respect to the above teachings not being shown in a single figure, either one of ordinary skill in the art would at once envisaged the
 combination from the generic teachings thereof and/or specific possible choices of the structural components
 thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features for the
 purpose and combinations as proposed by said reference and as analyzed by the Examiner
 including the citations and/or Examiner comments provided above in reference to the claimed features.
 Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Inan’s programmable heating as a heating element with a controller for Inan’s pyrolysis & crushing chamber thereby providing the expected advantage of being able to control heating for the thermovaporisation/pyrolysis therewithin; complimentarily it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Inan’s crushing as automated means therefore with Inan’s heating as well as providing Inan’s pyrolysis chamber thereby conveniently providing crushed rocks for the pyrolysis/thermovaporisation within a chamber to control and direct the expulsion as well as for retaining and regulating the temperature from outside influence and therefore providing a more successful simulation of hydrocarbon generation and expulsion from source rocks in their natural setting. It further would have been obvious to combine Inan’s hydrocarbon detection with each of the above elements thereby providing the expected advantage of sensing said simulation for proper measurements and useful analysis thereof.
Inan does not explicitly state item 1): wherein the controller is configured to control the heating element to a set temperature for a set amount of time. Inan does not teach item 2) that the controller is configured to control the integrated sample-crusher
	Regarding item 1), it is the Examiner’s position that either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that a programmable temperature control would include programmable temperature control for a set temperature (such as heating to a final temperature) for a set amount of time (such as a specified number of minutes of programmed isothermal control) (see, for example, section  2.31.1 right column “The GC oven was programmed from -10°C
(2 min isothermal) to 320°C at 8°C/min”), or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so include (further obviousness analysis follows). In particular, the Examiner takes Official Notice that controlling heat at a set temperature is a conventional capability of a controller & heating element and well within ordinary skill in the art to set a temperature and utilize via a controller. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a conventional settable temperature control with Inan’s programmable temperature control for the expected purpose of enabling a user to set a desired temperature thus increasing versatility and marketability Inan’s system.
Regarding item 2), the Examiner notes that it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04(III), and that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, the Examiner emphasizes that Inan’s crushing chamber and pyrolysis chamber are one in the same (2.3.3 “crushed the sample within the pyrolysis chamber”), and that 
only ordinary skill in the art is required to automate control over the sample crusher, the automation providing the expected advantages of decreased human labor and associated human error and thus saving labor time as well as increased precision and/or accuracy. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a single controller for both the temperature and crusher control of Inan’s combined crushing & pyrolysis chamber thereby reducing the number of necessary controllers, thereby providing a simpler user interface with said control means, reducing the redundancy of controller parts including power and/or connectors, reducing the size of the overall system through integration of controlling means, and/or better coordinating operation of the temperature and the crusher for increased efficiency and/or safety. 
Further regarding item 1) and 2), in an analogous art and pertinent to solving a similar problem  Anschutz teaches a controller (fig. 1, computer 48) configured to control a heating element (fig. 1, heater 40) to a set temperature for a set amount of time, wherein the controller (fig. 1, computer 48) is configured to control an integrated sample-crusher and thermal chamber  (fig. 1; test vessel 12 having crush cell wherein material is crushed by piston 16 and heated by heater 40) ([0026] “a display 52 of the computer 48. The illustrated GUI 60 displays testing parameters such as the cycle number currently being performed, fluid temperature, fluid pressure, cycle time elapsed, and amount of force or stress imposed on the proppant sample 70 at the piston 16. Additional display information may include, for example, target values for testing parameters, such as the number of cycles to be performed, the target duration of each cycle, the target fluid pressure, and the target temperature. [0027] The testing parameters, such as temperature, fluid pressure, level of crushing force, cycle duration, and number of cycles, may be programmed into the testing software on the computer system 48”; [0022] “The computer system 48 may be electronically coupled to the heater 40 or a controller thereof, to control the amount of current passing through the heater 40 for achieving and maintaining a target temperature. While the computer system 48 may be configured to control elements of the proppant testing system 10 such as the valve 34, back-pressure regulator 33, crosshead 24, and heater 40, these elements may be additionally or alternatively controlled by separate controllers”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Anschutz’s integrated computer system for automation and control of Inan’s heating and crushing thereby providing the aforementioned advantages.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Inan in view of newly cited Anschutz and in further view of previously cited Wellington et al (US 20030098149 A1; hereafter “Wellington”).
Regarding claim 2, which depends on claim 1,
 
 Inan teaches wherein controlling the heating element (heating element for pyrolysis/thermo-vaporization) to a set (programmed) temperature comprises: 
heating the integrated sample-crusher and thermo-vaporization chamber (chamber for crushing and thermo-vaporization/pyrolysis), containing a first sample (first rock sample),  to a temperature of substantially 375 °C (inclusive thereof; page 1411, right column of section 2.3.1 “programmed heating from 300 to 600 °C”; see also plots & tables; and 
maintaining, within the integrated sample-crusher and thermo-vaporization chamber (chamber for crushing and thermo-vaporization/pyrolysis), a constant temperature (Table 4 shows example final temperature of 425 °C while the integrated sample-crusher and thermo-vaporization chamber (chamber for crushing and thermo-vaporization/pyrolysis) is in use; 
crushing a second sample (second rock sample), separate from the first sample (first rock sample), within the integrated sample-crusher and thermo-vaporization chamber (chamber for crushing and thermo-vaporization (able to use device more than once, see data tables and charts; furthermore, at once so envisaged as being so capable).  
Inan does not teach maintaining the constant temperature at substantially 375 °C.
However, the Examiner notes that the determination of whether a wherein/whereby/adaptation or similar clause is a limitation in a claim depends on the specific facts of the case as put forth by MPEP 2111.04. Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987). In the present case, the wherein statement of heating to a specific temperature and maintaining thereat is not directed to the structural limitations of the system, and is interpreted by the Examiner as structurally limiting only to the extent that the controller and heating element must be so capable thereof. In the present case Inan’s heating element is so capable of reaching 375°C and Inan’s controller is so programmable to maintain a temperature of substantially  375°C.
Furthermore, Wellington teaches producing hydrocarbons at 375°C (examples: [0057] “a heating rate of the formation may be slowly raised through the pyrolysis temperature range. For example, an in situ conversion process for hydrocarbons may include heating” and “about 375.degree. C.”; [1655] “operating at temperature of 375.degree. C. and a pressure of 3.8 bars absolute, about 5% of the produced fluid hydrocarbons”; Title “In situ thermal recovery from a relatively permeable formation using gas to increase mobility”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wellington’s operating temperature of 375 with Inan’s programmed control temperature, thereby providing a useful hydrocarbon analysis temperature sufficient gas generation while also controlling the carbon number fractions (Wellington, [0131], [1655]). Additionally, the Examiner notes that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), see MPEP 2144.05(II)(B), and that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.
With further regard to the utilization of the system for first and second samples, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d - 164 7 (1987). See MPEP 2144(II). In the present case, Inan’s system is capable of being utilized for additional samples, and, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reuse Inan’s system on another rock sample for the commonsense advantage of reducing equipment costs versus a new system for each rock sample.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Inan in view of newly cited Anschutz  and in further view of previously cited Donnelly (US 2114416 A; hereafter “Donnelly”). 
Regarding claim 3, which depends on claim 1,
 
 Inan teaches an integrated sample-crusher and thermo-vaporization chamber (chamber for crushing and thermo-vaporization/pyrolysis).
Inan is silent to wherein the crusher thereof comprises electrically driven grinding blades.  
Donnelly teaches a sample-crusher (fig. 2) comprising driven grinding blades (blades 54) (page 3 right column, ll. 17-24 “blades 54, will be rotated at a speed to produce an attritional grinding effect of the particles”; page 3 right column, ll. 23-53 “driven through gear 59, by any suitable power means, not shown”; Title “Process for pyrolysis of liquid hydrocarbons”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Donnelly’s driven grinding blades with Inan’s generic crushing means thereby providing a well-known and dependable means of grinding for Inan’s hydrocarbon samples suitably for thermo-vaporization/pyrolysis. 
Inan as modified by Donnelly still does not explicitly teach electrically driving the grinding blades.
However, the Examiner takes Official Notice that utilizing electricity to drive blades is conventional in the art and further immediately envisagable by an ordinary artisan as a suitable power means, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so combine electrical power driving means as a suitable power means therefor with the expected advantages of ease of use and increased electrical control thereof.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Inan in view of newly cited Anschutz  and in further view of Applicant previously cited Martin (GB 2161269; hereafter “Martin”).
Regarding claim 4 and claim 5, where claim 4 depends on claim 1 and where claim 5 depends on claim 1,
 
 
 Inan teaches wherein the integrated sample-crusher and thermo-vaporization chamber (chamber for crushing and thermo-vaporization/pyrolysis) is configured to contain a sample size, and wherein the integrated sample-crusher and thermo-vaporization chamber (chamber for crushing and thermo-vaporization/pyrolysis) has a volume.
Inan is silent to (claim 4 limitation) wherein the containable sample size is at least 100 grams and wherein (claim 5 limitation) the chamber volume is at least 1 liter.
However:
The claimed dimensions appear to be an obvious matter of engineering design choice, and it has been held that: a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); 
Discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), see MPEP 2144.05(II)(B); and
In Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006): “Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.” In the present case, making a chamber larger is a common sense enhancement that is desirable for making the chamber able to hold and process larger amounts of sample. See MPEP 2144(II).
Furthermore, Martin teaches at least 100 grams of sample for analysis (teaches on page 1, lines 78-84 “Other geochemical methods such as solvent extraction and liquid chromatography require about 100 grams of material for routine analysis”; Title “Determination of hydrocarbons in rock samples”; Abstract “A method of determining quantitatively and qualitatively the hydrocarbons present in a sample in which the sample is pyrolyzed”).
In view of the above discussion, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to increase the size of Inan’s chamber—including to be greater than 1 liter—to be able to hold and process larger sample sizes—including 100 grams—for the expected benefit of providing a more representative sample thereby increasing the accuracy without repeated experiments and/or thereby providing the additional benefit of allowing for additional chromatography options—as supported by Martin—and thus increasing the reliability and marketability.
Allowable Subject Matter
Claim(s) 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, 
 none of the prior art of record appears to read on this claimed invention as understood by the Examiner and the subject matter of the claim appears to be allowable if the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, can be overcome. However upon Applicant’s amendment to overcome the rejections and objections raised by the Examiner and upon the Examiner’s better understanding of the invention a comparison of the prior art to the claims will again be made. Note that this indication of allowable subject matter is based upon the features which are presently found in the claim. In overcoming the above rejections, should Applicant choose to delete features which are presently in the claims, this indication of allowable subject matter may no longer apply. The Examiner therefore suggests that applicants overcome the above rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph by amending the claims to replace the indefinite language with claim language which precisely and particularly defines the invention. The preferred way to correct the lack of antecedent problem or other types of similar problems that have been raised above would be to provide a clear antecedent basis for the feature rather than to delete the language. Deleting features which are presently in the claims broadens the scope of the claims and thus may render the indication of allowable subject matter no longer applicable.
With regards to the subject matter of claim 6, the Examiner suggests AFCP, rather than an RCE; details about AFCP found in conclusion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2022. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. Additional useful information can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20. 
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID L SINGER/Examiner, Art Unit 2856